PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC (AS)
5005 E. McDowell Road
Maildrop A700
Phoenix, AZ 85008





In re Application of
Irfan Rahim, et al.
Application No.: 16/202,953
Filed: 28 Nov 2018
For:  FLEXIBLE INTERCONNECT SENSING DEVICES AND RELATED METHODS
::::::::


DECISION GRANTING PETITION
37 CFR 1.181





This is a decision on the petition under 37 C.F.R. 1.181, filed March, 12, 2021, requesting review and withdrawal of drawing objection  raised in the Final Office Action of October 8, 2020.

The petition is GRANTED.

A first Non-Final Office Action was mailed on April 28, 2020 wherein the drawings were objected to for failing to show “the trench through patterning photoresist layer as described in paragraph [0060] and claim 16” as required by 37 CFR 1.83(a).  On July 28, 2020, petitioner filed a response arguing that the photoresist processing to form a patterned photoresist layer followed by etching of the trench 92 is well known in the art and a patent need not to teach, and preferably 

MPEP 2164.01 states:

Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining 

whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Any part of the specification can support an enabling disclosure, even a background section that discusses, or even disparages, the subject matter disclosed therein. Callicrate v. Wadsworth Mfg., Inc., 427 F.3d 1361, 77 USPQ2d 1041 (Fed. Cir. 2005)(discussion of problems with a prior art feature does not mean that one of ordinary skill in the art would not know how to make and use this feature). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).

A review of application file, especially paragraph [0060] and Figs. 9 and 10 of the description of the invention, reveals that invention includes patterning a photoresist layer over the first side of the substrate prior to etching the substrate between two EMR sensing die of the plurality of EMR sensing die 72.  It is well known in the art that a layer of photoresist is first be formed on the substrate.  Then, an opening of the photoresist is formed above the top surface of the substrate where the trench 

For the above stated reason, the petition is granted. The original drawings filed on November 28, 2018 are acceptable and no correction is necessary or  required.

A Notice of Allowance and Fee(s) Due was mailed on April 9, 2021 and a reply thereto is due on or before July 9, 2021.

Any questions concerning this decision should be directed to Steven Loke, Supervisory Patent Examiner, at (571) 272-1657.


/JOSEPH THOMAS/_______________________
Joseph Thomas, Director
Technology Center 2800
Semiconductors/ Memory

JT/sl:hp